 



Exhibit 10(4)(i)
FORM B - OFFICER
NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO 2008 STOCK OPTIONS
GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN
          These Terms and Conditions (“Terms”) apply to certain stock options
granted by Northrop Grumman Corporation (the “Company”) in 2008. If you were
granted a stock option by the Company in 2008, the date of grant of your stock
option (your “Option”), the total number of shares of common stock of the
Company subject to your Option, and the per share exercise price of your Option
are set forth in the letter from the Company announcing your Option grant (your
“Grant Letter”) and are reflected in the electronic stock plan award
recordkeeping system (“Stock Plan System”) maintained by the Company or its
designee. These Terms apply to your Option if referenced in your Grant Letter
and/or on the Stock Plan System with respect to your Option. If you were granted
an Option, you are referred to as the “Grantee” with respect to your Option.
Capitalized terms are generally defined in Section 9 below if not otherwise
defined herein.
          The Option represents a right to purchase the number of shares of the
Company’s Common Stock, for the per share exercise price of the Option, each as
stated in your Grant Letter and as reflected in the Stock Plan System. The
number of shares and exercise price of the Option are subject to adjustment as
provided herein. The Option is subject to all of the terms and conditions set
forth in these Terms, and is further subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, and any rules adopted by
the Committee, as such rules are in effect from time to time.
1. Vesting; Exercise of Option.
          1.1 Vesting. The Option is exercisable only to the extent that it has
vested and has not expired or terminated. Subject to Sections 2 and 5 below,
one-third (1/3) of the total number of shares of Company Common Stock subject to
the Option (subject to adjustment as provided in Section 5.1) shall vest and
become exercisable upon each of the first, second and third anniversaries of the
Grant Date.
          1.2 Method of Exercise. In order to exercise the Option, the Grantee
or such other person as may be entitled to exercise the same shall (a) execute
and deliver to the Corporate Secretary of the Company a written notice
indicating the number of shares subject to the Option to be exercised, and/or
(b) complete such other exercise procedure as may be prescribed by the Corporate
Secretary of the Company. The date of exercise of the Option shall be the day
such notice is received by the Corporate Secretary of the Company or the day
such exercise procedures are satisfied, as applicable; provided that in no event
shall the Option be considered to have been exercised unless the per share
exercise price of the Option is paid in full (or provided for in accordance with
Section 1.3) for each of the shares to be acquired on such exercise and all
required tax withholding obligations with respect to such exercise have been
satisfied or provided for in accordance with Section 6 hereof. No fractional
shares will be issued.
          1.3 Payment of Exercise Price. The exercise price shall be paid at the
time of exercise. Payment may be made (a) in cash; (b) in the sole discretion of
the Committee and on such terms and conditions as the Corporate Secretary of the
Company may prescribe, either in whole or in part in Common Stock of the Company
(either actually or by attestation and valued at
their Fair Market Value on the date of exercise of the Option, provided,
however, that any previously-acquired shares of Common Stock used to pay the
exercise price of the Option that have been acquired directly from the Company
must have been owned by the Grantee for at least six (6) months before the date
of such exercise); (c) in a combination of payments under clauses (a) and (b);
or (d) pursuant to a cashless exercise arranged through a broker or other third
party. Notwithstanding the foregoing, the Committee may at any time (a) limit
the ability of the Grantee to exercise the Option through any method other than
a cash payment, or (b) require the Grantee to exercise, to the extent possible,
the Option in the manner described in clause (b) of the preceding sentence.
          1.4 Tax Status. The Option is not and shall not be deemed to be an
incentive stock option within the meaning of Section 422 of the Code.
2. Termination of Option; Termination of Employment.
          2.1 General. The Option, to the extent not previously exercised, and
all other rights in respect thereof, whether vested and exercisable or not,
shall terminate and become null and void at the close of business on the last
business day preceding the seventh (7th) anniversary of the Grant Date (the
“Expiration Date”). The Option, to the extent not previously exercised, and all
other rights in respect thereof, whether vested and exercisable or not, shall
terminate and become null and void prior to the Expiration Date if and when
(a) the Option terminates in connection with a Change in Control pursuant to
Section 5 below, or (b) except as provided below in this Section 2 and in
Section 5, the Grantee ceases to be an employee of the Company or one of its
subsidiaries.



1



--------------------------------------------------------------------------------



 



          2.2 Termination of Employment Due to Retirement. If the Grantee ceases
to be employed by the Company or one of its subsidiaries due to the Grantee’s
Early Retirement and such Early Retirement occurs more than six months after the
Grant Date, the next succeeding vesting installment of the Option shall vest,
and all installments under the Option which have vested may be exercised by the
Grantee (or, in the event of the Grantee’s death, by the Grantee’s Successor)
until the fifth anniversary of the Grantee’s Early Retirement, but in no event
after the Expiration Date. Any remaining unvested installments, after giving
effect to the foregoing sentence, shall terminate immediately upon the Grantee’s
Early Retirement. If the Grantee ceases to be employed by the Company or one of
its subsidiaries due to the Grantee’s Normal Retirement and such Normal
Retirement occurs more than six months after the Grant Date, all remaining
installments of the Option shall vest, and all installments under the Option may
be exercised by the Grantee (or, in the event of the Grantee’s death, by the
Grantee’s Successor) until the fifth anniversary of the Grantee’s Normal
Retirement, but in no event after the Expiration Date.
          2.3 Termination of Employment Due to Death or Disability. If the
Grantee dies while employed by the Company or a subsidiary and such death occurs
more than six months after the Grant Date, or if the Grantee’s employment by the
Company and its subsidiaries terminates due to the Grantee’s Disability and such
termination occurs more than six months after the Grant Date, the next
succeeding vesting installment of the Option shall vest, and all installments
under the Option which have vested may be exercised by the Grantee (or, in the
case of the Grantee’s death, by the Grantee’s Successor) until the fifth
anniversary of the Grantee’s death or Disability, whichever first occurs, but in
no event after the Expiration Date. Any remaining unvested installments, after
giving effect to the foregoing sentence, shall terminate immediately upon the
Grantee’s death or Disability, as applicable.
          2.4 Other Terminations of Employment. Subject to the following
sentence, if the employment of the Grantee with the Company or a subsidiary is
terminated for any reason other than the Grantee’s Early or Normal Retirement,
death, or Disability, or in the event of a termination of the Grantee’s
employment with the Company or a subsidiary on or before the six-month
anniversary of the Grant Date due to the Grantee’s Early or Normal Retirement,
death, or Disability, the Option may be exercised (as to not more than the
number of shares as to which the Grantee might have exercised the Option on the
date on which his or her employment terminated) only within 90 days from the
date of such termination of employment, but in no event after the Expiration
Date; provided, however, that if the Grantee is dismissed by the Company or a
subsidiary for cause, the Option shall expire forthwith. If the Grantee dies
within 90 days after a termination of employment
described in the preceding sentence (other than a termination by the Company or
a subsidiary for cause), the Option may be exercised by the Grantee’s Successor
for one year from the date of the Grantee’s death, but in no event after the
Expiration Date and as to not more than the number of shares as to which the
Grantee might have exercised the Option on the date on which his or her
employment by the Company or a subsidiary terminated. For purposes of this
Section 2 and prior to a Change in Control, the Company shall be the sole judge
of “cause” unless such term is expressly defined in a written employment
agreement by and between the Grantee and either the Company or one of its
subsidiaries, in which case “cause” is used as defined in such employment
agreement for purposes of this Section 2. Prior to a Change in Control, the
definition of “Cause” in Section 9 does not apply for purposes of this
Section 2. With respect to a termination of employment upon or following a
Change in Control, the definition of “Cause” in Section 9 shall apply for
purposes of this Section 2.
          2.5 Leave of Absence. Unless the Committee otherwise provides (at the
time of the leave or otherwise), if the Grantee is granted a leave of absence by
the Company, the Grantee (a) shall not be deemed to have incurred a termination
of employment at the time such leave commences for purposes of the Option, and
(b) shall be deemed to be employed by the Company for the duration of such
approved leave of absence for purposes of the Option. A termination of
employment shall be deemed to have occurred if the Grantee does not timely
return to active employment upon the expiration of such approved leave or if the
Grantee commences a leave that is not approved by the Company.
          2.6 Salary Continuation. Subject to Section 2.5 above, the term
“employment” as used herein means active employment by the Company and salary
continuation without active employment (other than a leave of absence approved
by the Company and covered by Section 2.5) will not, in and of itself,
constitute “employment” for purposes hereof (in the case of salary continuation
without active employment, the Grantee’s cessation of active employee status
shall, subject to Section 2.5, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the
Option.
          2.7 Sale or Spinoff of Subsidiary or Business Unit. For purposes of
the Option, a termination of employment of the Grantee shall be deemed to have
occurred if the Grantee is employed by a subsidiary or business unit and that
subsidiary or business unit is sold, spun off, or otherwise divested and the
Grantee’s employment does not terminate due to the Grantee’s Early or Normal
Retirement upon or immediately before



2



--------------------------------------------------------------------------------



 



such event and the Grantee does not otherwise continue to be employed by the
Company after such event.
          2.8 Continuance of Employment Required. Except as expressly provided
in Sections 2.2 and 2.3 above, and Section 5 below, the vesting of the Option
requires continued employment through each vesting date as a condition to the
vesting of the corresponding installment of the award. Employment before or
between the specified vesting dates, even if substantial, will not entitle the
Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment. Nothing
contained in these Terms, the Grant Letter, the Stock Plan System, or the Plan
constitutes an employment commitment by the Company or any subsidiary, affects
the Grantee’s status (if the Grantee is otherwise an at-will employee) as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to continue in the employ of the Company or any subsidiary, or
interferes in any way with the right of the Company or of any subsidiary to
terminate such employment at any time.
3. Non-Transferability and Other Restrictions.
          The Option is non-transferable and shall not be subject in any manner
to sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge. The foregoing transfer restrictions shall not apply to: (a) transfers to
the Company; (b) transfers by will or the laws of descent and distribution; or
(c) if the Grantee has suffered a disability, permitted transfers to or
exercises on behalf of the holder by his or her legal representative.
Notwithstanding the foregoing, the Company may honor any transfer required
pursuant to the terms of a court order in a divorce or similar domestic
relations matter to the extent that such transfer does not adversely affect the
Company’s ability to register the offer and sale of the underlying shares on a
Form S-8 Registration Statement and such transfer is otherwise in compliance
with all applicable legal, regulatory and listing requirements.
4. Compliance with Laws; No Stockholder Rights Prior to Issuance.
          The Company’s obligation to issue any shares with respect to the
Option is subject to full compliance with all then applicable requirements of
law, the Securities and Exchange Commission, the Commissioner of Corporations of
the State of California, or other regulatory agencies having jurisdiction over
the Company and its shares, and of any exchanges upon which stock of the Company
may be listed. The Grantee shall not have the rights and privileges of a
stockholder with respect to shares subject to or purchased under the Option
until the date appearing on the certificate(s) for such shares (or, in the case
of shares entered in book entry form, the date that the shares are actually
recorded
in such form for the benefit of the Grantee) issued upon the exercise of the
Option.
5. Adjustments; Change in Control.
          5.1 Adjustments. The number, type and price of shares subject to the
Option, as well as the per share exercise price of the Option, are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.
In the event of any adjustment, the Company will give the Grantee written notice
thereof which will set forth the nature of the adjustment.
          5.2 Possible Acceleration on Change in Control. Notwithstanding the
acceleration provisions of Section 2 hereof but subject to the limited exercise
periods set forth therein, and further subject to the Company’s ability to
terminate the Option as provided in Section 5.3 below, the outstanding and
previously unvested portion of the Option shall become fully exercisable as of
the date of the Grantee’s termination of employment as follows:

  (a)   if the Grantee is covered by a Change in Control Severance Arrangement
at the time of the termination, if the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.     (b)   if the Grantee is not covered by a Change in Control
Severance Arrangement at the time of the termination and if the termination
occurs either within the Protected Period corresponding to a Change in Control
of the Company or within twenty-four (24) calendar months following the date of
a Change in Control of the Company, the Grantee’s employment by the Company and
its subsidiaries is involuntarily terminated by the Company and its subsidiaries
for reasons other than Cause or by the Grantee for Good Reason.

          Notwithstanding anything else contained herein to the contrary, the
termination of the Grantee’s employment (or other events giving rise to Good
Reason) shall not entitle the Grantee to any accelerated vesting pursuant to
clause (b) above if there is objective evidence that, as of the commencement of
the Protected Period, the Grantee had specifically been identified by the
Company as an employee whose employment would be terminated as part of a
corporate restructuring or downsizing program that commenced prior to the
Protected Period and such termination of employment was expected at that time to
occur within six (6) months.



3



--------------------------------------------------------------------------------



 



The applicable Change in Control Severance Arrangement shall govern the matters
addressed in this paragraph as to clause (a) above.
          5.3 Automatic Acceleration; Early Termination. If the Company
undergoes a Change in Control triggered by clause (iii) or (iv) of the
definition thereof and the Company is not the surviving entity and the successor
to the Company (if any) (or a Parent thereof) does not agree in writing prior to
the occurrence of the Change in Control to continue and assume the Option
following the Change in Control, or if for any other reason the Option would not
continue after the Change in Control, then upon the Change in Control the
outstanding and previously unvested portion of the Option shall vest fully and
completely, any and all restrictions on exercisability or otherwise shall lapse,
and it shall be fully exercisable. Unless the Committee expressly provides
otherwise in the circumstances, no acceleration of vesting or exercisability of
the Option shall occur pursuant to this Section 5.3 in connection with a Change
in Control if either (a) the Company is the surviving entity, or (b) the
successor to the Company (if any) (or a Parent thereof) agrees in writing prior
to the Change in Control to assume the Option. If the Option is fully vested or
becomes fully vested as provided in this Section 5.3 but is not exercised prior
to a Change in Control triggered by clause (iii) or (iv) of the definition
thereof and the Company is not the surviving entity and the successor to the
Company (if any) (or a Parent thereof) does not agree in writing prior to the
occurrence of the Change in Control to continue and assume the Option following
the Change in Control, or if for any other reason the Option would not continue
after the Change in Control, then the Committee may provide for the settlement
in cash of the award (such settlement to be calculated as though the Option was
exercised simultaneously with the Change in Control and based upon the then Fair
Market Value of a share of Common Stock). The Option, if so settled by the
Committee, shall automatically terminate. If, in such circumstances, the
Committee does not provide for the cash settlement of the Option, then upon the
Change in Control the Option shall terminate, subject to any provision that has
been made by the Committee through a plan of reorganization or otherwise for the
survival, substitution or exchange of the Option; provided that the Grantee
shall be given reasonable notice of such intended termination and an opportunity
to exercise the Option prior to or upon the Change in Control. The Committee may
make adjustments pursuant to Section 6(a) of the Plan and/or deem an
acceleration of vesting of the Option pursuant to this Section 5.3 to occur
sufficiently prior to an event if necessary or deemed appropriate to permit the
Grantee to realize the benefits intended to be conveyed with respect to the
shares underlying the Option; provided, however, that, the Committee may
reinstate the original terms of the Option if the related event does not
actually occur. The
provisions in this Section 5.3 for the early termination of the Option in
connection with a Change in Control of the Company supercede any other provision
hereof that would otherwise allow for a longer Option term.
6. Tax Matters.
          6.1 Tax Withholding. The Company or the subsidiary which employs the
Grantee shall be entitled to require, as a condition of issuing shares upon
exercise of the Option, that the Grantee or other person exercising the Option
pay any sums required to be withheld by federal, state or local tax law with
respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Grantee or reducing the
number of shares otherwise deliverable with respect to the Option (valued at
their then Fair Market Value) by the amount necessary to satisfy such
withholding obligations at the flat percentage rates applicable to supplemental
wages).
          6.2 Transfer Taxes. The Company will pay all federal and state
transfer taxes, if any, and other fees and expenses in connection with the
issuance of shares in connection with the vesting of the Option.
7. Committee Authority.
          The Committee has the discretionary authority to determine any
questions as to the date when the Grantee’s employment terminated and the cause
of such termination and to interpret any provision of these Terms, the Grant
Letter, the Stock Plan System, the Plan, and any other applicable rules. Any
action taken by, or inaction of, the Committee relating to or pursuant to these
Terms, the Grant Letter, the Stock Plan System, the Plan, or any other
applicable rules shall be within the absolute discretion of the Committee and
shall be conclusive and binding on all persons.
8. Plan; Amendment.
          The Option is governed by, and the Grantee’s rights are subject to,
all of the terms and conditions of the Plan and any other rules adopted by the
Committee, as the foregoing may be amended from time to time. The Grantee shall
have no rights with respect to any amendment of these Terms or the Plan unless
such amendment is in writing and signed by a duly authorized officer of the
Company. In the event of a conflict between the provisions of the Grant Letter
and/or the Stock Plan System and the provisions of these Terms and/or the Plan,
the provisions of these Terms and/or the Plan, as applicable, shall control.



4



--------------------------------------------------------------------------------



 



9. Definitions.
          Whenever used in these Terms, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:
          “Board” means the Board of Directors of the Company.
          “Cause” means the occurrence of either or both of the following:

  (i)   The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or     (ii)   The willful engaging by
the Grantee in misconduct that is significantly injurious to the Company.
However, no act, or failure to act, on the Grantee’s part shall be considered
“willful” unless done, or omitted to be done, by the Grantee not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company.

          “Change in Control” is used as defined in the Plan.
          “Change in Control Severance Arrangement” means a “Special Agreement”
entered into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.
          “Code” means the United States Internal Revenue Code of 1986, as
amended.
          “Committee” means the Company’s Compensation and Management
Development Committee or any successor committee appointed by the Board to
administer the Plan.
          “Disability” means disabled pursuant to the provisions of the
Company’s (or one of its subsidiary’s) Long Term Disability Plan applicable to
the Grantee; or, if the Grantee is not covered by such a Long Term Disability
Plan, the incapacity of the Grantee, due to injury, illness, disease, or bodily
or mental infirmity, to engage in the performance of substantially all of the
usual duties of employment with the Company or the subsidiary which employs the
Grantee, such disability to be determined by the Committee upon receipt and in
reliance on competent medical advice from one or
more individuals, selected by the Committee, who are qualified to give such
professional medical advice.
          “Early Retirement” means that the Grantee terminates employment after
attaining age 55 with at least 10 years of service (other than in connection
with a termination by the Company or a subsidiary for cause) and other than a
Normal Retirement. However, in the case of a Grantee who is an officer of the
Company subject to the Company’s mandatory retirement at age 65 policy and who,
at the applicable time, is not otherwise eligible for Early Retirement as
defined in the preceding sentence or for Normal Retirement, “Early Retirement”
as to that Grantee means that the Grantee’s employment is terminated pursuant to
such mandatory retirement policy (regardless of the Grantee’s years of service
and other than in connection with a termination by the Company or a subsidiary
for cause).
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.
          “Fair Market Value” is used as defined in the Plan; provided, however,
the Committee in determining such Fair Market Value for purposes of the Option
may utilize such other exchange, market, or listing as it deems appropriate. For
purposes of a cashless exercise, the Fair Market Value of the shares shall be
the price at which the shares in payment of the exercise price are sold.
          “Good Reason” means, without the Grantee’s express written consent,
the occurrence of any one or more of the following:

  (i)   A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. For the purpose of the preceding test, the Grantee and the Company shall
mutually agree on a nationally-recognized consulting firm; provided that, if
agreement cannot timely be reached, the Company and the Grantee shall each
timely choose a nationally-recognized firm and



5



--------------------------------------------------------------------------------



 



      representatives of these two firms shall promptly choose a third firm,
which third firm will make the determination referred to in the preceding
sentence. The written opinion of the firm thus selected shall be conclusive as
to this issue.         In addition, if the Grantee is a vice president, the
Grantee’s loss of vice-president status will constitute “Good Reason”; provided
that the loss of the title of “vice president” will not, in and of itself,
constitute Good Reason if the Grantee’s lack of a vice president title is
generally consistent with the manner in which the title of vice president is
used within the Grantee’s business unit or if the loss of the title is the
result of a promotion to a higher level office. For the purposes of the
preceding sentence, the Grantee’s lack of a vice-president title will only be
considered generally consistent with the manner in which such title is used if
most persons in the business unit with authorities, duties, and responsibilities
comparable to those of the Grantee immediately prior to the commencement of the
Protected Period do not have the title of vice-president.     (ii)   A reduction
by the Company in the Grantee’s annualized rate of base salary as in effect on
the Grant Date or as the same shall be increased from time to time.     (iii)  
A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period provided; however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.     (iv)   A material reduction in the Grantee’s aggregate level of
participation in the Company’s stock-based incentive compensation plans from the
level in effect immediately prior to the start of the Protected Period;
provided, however, that a reduction in the aggregate level of participation
shall not be deemed to be “Good Reason” if the reduced level of participation
remains substantially consistent with the average level of participation of
other employees who have positions commensurate with the position held by

      the Grantee immediately prior to the start of the Protected Period.    
(v)   The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety
(90) days before such intended effective date.

          The Grantee’s right to terminate employment for Good Reason shall not
be affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.
          “Grant Date” means the date that the Committee approved the grant of
the Option.
          “Normal Retirement” means that the Grantee terminates employment after
attaining age 65 with at least 10 years of service (other than in connection
with a termination by the Company or a subsidiary for cause).
          “Parent” is used as defined in the Plan.
          “Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan,
as it may be amended from time to time.
          The “Protected Period” corresponding to a Change in Control of the
Company shall be a period of time determined in accordance with the following:

  (i)   If the Change in Control is triggered by a tender offer for shares of
the Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (ii)  
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period





6



--------------------------------------------------------------------------------



 



      commence earlier than the date that is six (6) months prior to the Change
in Control.     (iii)   In the case of any Change in Control not described in
clause (i) or (ii) above, the Protected Period shall commence on the date that
is six (6) months prior to the Change in Control and shall continue through and
including the date of the Change in Control.

          “Successor” means the person acquiring a Grantee’s rights to a grant
under the Plan by will or by the laws of descent or distribution.



7